Citation Nr: 1206449	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic gastroenteritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1970 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2010.  This matter was originally on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.


FINDING OF FACT

Chronic gastroenteritis has not been related by competent medical evidence to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have chronic gastroenteritis that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's November 2010 Remand, the Appeals Management Center (AMC) scheduled a VA gastroenterology examination to determine the nature and etiology of any gastrointestinal disorder exclusive of gastroesophageal reflux disorder (GERD), readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in September 2007, May 2009, and December 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the Veteran of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board notes that the Veteran submitted an authorization form which identified VA records from the Fort Ord Clinic.  The Veteran, however, failed to identify the dates of treatment or the conditions for which he was treated.  Thus, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in September 2008 and January 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The January 2011 addressed the etiology of the Veteran's current gastrointestinal disorders in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The January 2011 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

As noted above, to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, chronic gastroenteritis has not been shown since the Veteran filed his claim for service connection.  Although the post-service medical records include diagnoses of GERD, they do not include a diagnosis of chronic gastroenteritis.  

The Veteran underwent VA examination in September 2008.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran as having GERD but specifically indicated that there was currently no gastroenteritis.

In November 2010, the Board found the results of the September 2008 examination inadequate and noted that it did not assess current chronic gastroenteritis, did not account for the Veteran's complaints of the condition nor his need for prescription medication.  The Board noted that the examiner reported that the Veteran did not report having gastroenteritis and focused his attention on the complaints of GERD.  The Board also noted that the examiner did not note any prescription medication for gastrointestinal symptoms, reporting only that Omeprazole was in use (which is available OTC).  The Board noted that the Veteran had indicated that he was on much stronger medicine for his gastrointestinal symptoms but that it was not readily apparent that the examiner had knowledge of that at the time of the 2008 examination.  Finally, the Board noted that the Veteran's complaints of excessive "gas and bile" were not addressed in the 2008 report. 

In January 2011, the Veteran underwent an additional VA examination.  The Veteran reported that he had a great deal of abdominal discomfort and recurring diarrhea during his military service, that he was diagnosed as having gastroenteritis, and he was given Tums to relieve his symptoms.  The Veteran reported that over the years, he had suffered persistent epigastric and substernal burning pain, that two years prior, he was started on Omeprazole which helped him dramatically with no side effects.  The Veteran reported that for many years after leaving the military and until 2008, he had trouble sleeping because of the burning regurgitant pain, had been unable to sleep on his left side, and had symptoms that were impossible to deal with.  The Veteran reported that he had improved quite a bit over the last years but that he still experienced burning discomfort four to five times a week which lasted a few hours.  The Veteran reported that he tried to avoid spicy foods, caffeine, and alcohol.  The examiner noted that the Veteran had a hiatal hernia, he had not had endoscopy, and he had not been diagnosed as having Helicobacter pylori.  The examiner noted that the Veteran was quite a bit overweight and had not been able to work since 1994.  

Physical examination demonstrated that the Veteran was moderately obese at approximately 250 pounds.  The abdomen had epigastric tenderness.  There was no organomegaly or masses. 

The Veteran was diagnosed as having gastroesophageal reflux disorder with history of gastroenteritis.  

The examiner stated that the Veteran has had gastroesophageal reflux disorder for many years with inadequate or incomplete treatment and that the Veteran was still having symptoms despite his being treated with Omeprazole, which controlled his symptoms to a moderate extent.  The examiner noted the Veteran problems sleeping as well as improvement since being treated with Omeprazole.  The examiner opined that the Veteran's condition was not at that time affecting the Veteran's activities of daily living or employability.  

Based on the foregoing, the Board finds that entitlement to service connection for chronic gastroenteritis is not warranted in this case.  The medical evidence in this case does not indicate that the Veteran has current, chronic gastroenteritis.  The Board notes that the existence of current disability is the cornerstone of a claim for VA disability compensation.  In the absence of evidence of a present disability, there can be no valid claim or the grant of the benefit.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

Although the Veteran contends that he suffers from chronic gastroenteritis related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, the Veteran's upper gastrointestinal disability (GERD) is service connected and compensated.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for chronic gastroenteritis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


